        Case 4:19-cv-00087-RSB-CLR Document 1 Filed 04/22/19 Page 1 of 7
              FORM TO BE USED BY PRISONERS IN FILING A COMPLAINT
                      DN-DER the civil bights act,42 U.S,C § 1983
     tie UNTIED STATES DBTEICT COURT Ssr t!.e SQDTHESN DISTRICT of GEORGIA




fEnter above &U name ofpimntiff or plaintife)
y.


                     U^gUV, op



(Enter above Miname ofdefenoant or defendants)
L        Previous lawsuits

         A-     Have  vo-a be-m
                Xi34' j      O other
                                 , rilawsuits in state or federal court dealing
                                                                             VfiSwith fte same
                                                                                          No facB
                involved in this action?

                Ifyour answer to A is yes,describe each lawsuitin'the space beiow. (Ifdiere is more
                than one Is^ysuit,describe the additional lawsuits on another piece ofp^,usmg toe
                same outline.)

                 1
                 i.
                        Parties to this previous lawsuit:

                        Piaintffi:     _aI^h -
                        Defendants:



                 2.     Court(iffoetal court,name the district; if state court,i^e die county):
                              Mm
                 3.     Docket number:

                 4,     Name ofjudge assigned to case:          Mift
Case 4:19-cv-00087-RSB-CLR Document 1 Filed 04/22/19 Page 2 of 7

       5.     Di^ositioii
             (for example,       the case dismissed? appealed? is it still pending?);



       6.     Approximate date offiling lawsiiit;
       7      Approximate date ofdisposition;                   ^
       8      Wep* yon. allowed to proceed informa pauperis (wiliiDUt prepayment of
        ■     fees)?             /V/(KV

 B     While iacaiceiaJed
       federal court which or
                           deald^ed   in any
                                widifects otherfecility,
                                                than 4osehaveinvolved
                                                               you btoi^
                                                                      in thisany lawsuits in
                                                                              action?
                                                                    Yes          No

       Ifvour answer to Bis yes,describe each lawsuitin die sp»» below. (Ifteeismore
       than one lawsuit,describe die^tionaliawsuiB on another piece ofpaper,using the
       same ontime.)

        1.     Parties to previous lawsail;:
              Plaintifs:              Mfiiv
               Defendants:



        2      Court(name tiie district):
                                   ^
        3.     Docket number:

        4      Name ofjudge assigned to case.         w/nr
               (f^Kcamplc,was the case dismissed? appealed? is it still pending?):

                                                            iVfftr
     Case 4:19-cv-00087-RSB-CLR Document 1 Filed 04/22/19 Page 3 of 7
            7.     Approxiinate dats o£ dispositioii;

            8.     Were you allowed to proceed i??forma pcatperis (without prepaymeis of
                   fees)?               ^^                                              No j:
            As to asy lawsuit filed in federal court wiiise you were allowed to proceed informa
           paiq^eris^ was any suit dismissed on the ground that it was fiivolous, malicious,or
           felled to state a claim? /\/^                                                 No ^
            1      ifyour answer to C is yes,name die court and docket number for each case:
                                 /iZ/a-

n.   Place ofpresort coufinemeBt:

     A. isiheieapiis(mergrievajK«proce(kieiiilinsinstitiakiii? Yes_s/^
     B.     Did you present the fects relating to your con^jiaint to the apj^pjaate grievance
            committee?                                                     ^
     C.    Ifyour answer to B is yes:
                                                                             T   -VV.T. - -     %   }
            1.
                                                                            Usfe.. N\'^A\r
                                                                           Iv.ynfJC^^
                    FOP f^'\'<=nir.Q



                   "What was the result?
                                                                 0-Vhv.i
                    i?-oA\( pl^n'RiU P>i' U)knVb pipafe'VNAV,t\)'V
                    ly VnyuyX'.y
       Case 4:19-cv-00087-RSB-CLR Document 1 Filed 04/22/19 Page 4 of 7
                         Did you appeal any adverse decision to the highest level possible i^the
                         administrative procedure?                            Yes      No s/

                         If yes, what was jhe result?




        0         gyo^dM utito^e                                      ^0^           not _zr




III.    Parties

                  (In Item A below,list your name as plaintiffand cunent address. Provide the name
                  and address ofany aditional plaintiffe on an attached sheet)
                  Name ofplaintiff:                     ^                                   ^
                  Addmss:                   \^4 C             C>R.\y4-^t AJ
                                            g.rJK                      <t^uA^

                  (EnItem B below,listthe defendant's fiill name,position,place ofemployment,and
                  cunent address. Provide the same information for any additional defendants in Item
                  C below.)

        B,        Name ofdefendant:

                  S^employment: g                                                   Of
                  Current address:
                  Cunent  address:        n^>^Cr.\YjN TQ.^^ 1      '. —1\      ^                a v\
                                                  CL ae.«ti!itaaw\T*JiaigpiaiMmftg
                                          3\H0Sr
                  Additional defendants

                  •V&(^^ufA.'pg"




                                                  4
      Case 4:19-cv-00087-RSB-CLR Document 1 Filed 04/22/19 Page 5 of 7
IV:    Statement of Claim

             State here as briefly as possible &e FACTS in your case. Describe how each
             defendant is personally involved in the depriving you of your riglits- You must
             include relevant times, dates, places, and names of witnesses. DO NOT GIVE
             LEGAL ARGUMENTS OR CITE ANY CASES OR STATUTES- If you intend to
             allege a number of related claims, number and set forth each claim in a separate
             paragraph- {Use as much space as you need. Attach extra sheets if necessary.)
                            IM                                  ^V.vo \ 10 \ IcKfit)



                                                               10(vivaS            'SO aw
       hVftWWq.cVrprkpA U                                      hOKK)-dr\-.SK^
                 \ {^Vf r(N\                                  C\I                     //
                                                                                lAl
                                                                   ■\C 'eKiS'e
      bVvfC^rirai                  yif^Qfyiy^ ,UWtO I
          Urk rp,o^ Vncwji iuq n\v                cK^cy
      T J Kupr.V:Cr. cV ^TK>p^>^^ T           eA ^-Vo
       CnM^c.i 'p>lrt="^^^S5T U)as LNC-^Vs'^k'^T Far'S\)f"

                                  ;Ai'etO P.^laV'eX lAv
       (Xrrn^pj, ^                    U hJc^ "V-Q
                                               "Vt;) jVKl 6?vjc^V (X                 aK)(




                                             5:±^
        W I ACe/V/.y-^ ' ^VNVf^VPlAA/                             rmiro.

                   Eysp'efcV a]a.cK^ Kig^iS Ua^-                                                Ay
           -HvkV uas                          \sKReAi^RGlP^ M Y
              Vs.^\l'e\                           be\oU) MoatYNCol.
       Case 4:19-cv-00087-RSB-CLR Document 1 Filed 04/22/19 Page 6 of 7
  V.     Rslief
                  StaJs briefly exactly what you want the court to do for you. Make no iegai
                  argumests, Cils no cases or statutes.                ^

         ^A(^.X t MO fW                   t     c^qkV- fAeA\(LQ.l
         <^QfaVeA, fttO                       baSr S Pa i k; SofPeifef a^q
         NKe^\ii\                  U liKj(\ K)A^gRou^dS @1^ ^
         N 9.Q,e'^^ami     ^)4.Q,V)y    ^)(l\ y S,
         VNa,9.'pA oiJ E)Cf)e<y r\4^n.\vv|K/QA-i oA/ rk.M A,
         Mpry-^^Gfe.y M-e^A^d Lffi.k                                   -\Vat Kfg.Pnk
        -Vn VNg, Aoil^g- TM                                            if      Oacoro.
        PO.'^P K^0^^3?;^l ll Ok(v\Alc.^^Q
        \M^nll'iKl         bvorl.ij-      tKl Vif.iA/g
                          r\^\^<^rvv\K]a-\-inA/ \kl iJ'eA->^t>.Vv\^L'K/(A/Q
       (                                             aM V/ pQfv/cL^fi a:V-i Q.
        V\ayY\ri-Q^ -\4\a:V tsa^                            A.OKJe.




I declare under penalty ofpeijuiy fliat the foregoing is true and correct

        Signed fois A.^       day of.                 S2aiS(


Prisoner No.                                                   ^       —
                                                   (Signature ofPiaintifl)
        Kc,5t50.si
   Case 4:19-cv-00087-RSB-CLR Document 1 Filed 04/22/19 Page 7 of 7
ScjJCvM Moii'J Q;(^^IHcS^




                            CLG ?s'^\ o ^       ^            Cou^\
                                     ^i£{
                                     ScxjvioiAhACv^ ^ C-VcOT'C-Cv^




                                                     W/IWi'/"il'('"'W//#'//'VM!i'il'//'i
